                                                                              FILED
                                                                          lf\l UERK'S OFFICE
UNITED STATES DISTRICT COURT                                         U.S. o: . ; ,':CT COURT E.O.N.Y.
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
                                                                     *       JAN 3 : 2019         *
MELVIN HERRING,                                                       LOr·'.G \SL.A.ND OFFICE

                               Plaintiff,
                                                            ORDER
               -against-                                    17-CV-5904 (JFB)(AYS)

SUFFOLK COUNTY POLICE DEPT., et al.,

                               Defendants.

---------------------------------------------------X

JOSEPH F. BIANCO, District Judge:

       On October 19, 2018, Magistrate Judge Shields issued a Report and Recommendation

(the "R&R," ECF No. 74) recommending that the Court grant the motion to dismiss filed by

defendant Dr. Lien Lam (incorrectly sued herein as Liam Lam) ("Dr. Lam") (ECF No. 46). The

R&R was served on plaintiff on the same date via FedEx as well as by First Class Mail. (ECF

No. 75.) The R&R instructed that any objections to the R&R be submitted within fourteen (14)

days of service of the R&R, i.e., by November 2, 2018. (R&R 11.) The date for filing any

objections has thus expired, and plaintiff has not filed any objection to the R&R. For the reasons

set forth below, the Court adopts the thorough and well-reasoned R&R in its entirety, grants Dr.

Lam's motion to dismiss, and dismisses plaintiffs claims as to Dr. Lam with prejudice.

       Where there are no objections to a report and recommendation issued by a magistrate

judge, the Court may adopt the report and recommendation without de novo review. See Thomas

v. Arn, 474 U.S. 140, 150 (1985) ("It does not appear that Congress intended to require district

court review of a magistrate's factual or legal conclusions, under a de novo or any other standard,

when neither party objects to those findings."); see also Mario v. P & C Food Mlcts., Inc., 313
F.3d 758, 766 (2d Cir. 2002) ("Where parties receive clear notice of the consequences, failure

timely to object to a magistrate's report and recommendation operates as a waiver of further

judicial review of the magistrate's decision."); cf 28 U.S.C. § 636(b)(l)(c) and Fed. R. Civ. P.

72(b)(3) (requiring de novo review after objections). However, because the failure to file timely

objections is not jurisdictional, a district judge may still excuse the failure to object in a timely

manner and exercise its discretion to decide the case on the merits to, for example, prevent plain

error. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the waiver rule is non

jurisdictional, we 'may excuse the default in the interests of justice."' (quoting Thomas, 474 U.S.

at 155)).


        Although plaintiff has waived any objection to the R&R and thus de novo review is not

required, the Court has conducted a de novo review of the R&R in an abundance of caution.

Having conducted a review of the Complaint, the motion papers, and the applicable law, and

having reviewed the R&R de novo, the Court adopts the findings and recommendations

contained in the well-reasoned and thorough R&R in their entirety. Accordingly,


        IT IS HEREBY ORDERED that the motion to dismiss with prejudice (ECF No. 46) is

granted as to the claims against Dr. Lam. IT IS FURTHER ORDERED that defendant Lam

serve a copy of this Order on plaintiff.



                                               SO~D.                     f

                                                   s/ :Tose h                +-~ Bia.nLD
                                                 ~..-TT-~,------...; -         --   - ----------


                                               JO         . IANCO
                                               UN     ED STATES DISTRICT JUDGE

Dated: January~' 2019
       Central Islip, NY
